\COO\IO\U`¢.|>

10
11
12
13
14
15
16
17

18

19
20
21
22
23
24
25
26
27
28

 

Christian M. Knox (SB N0. 171780)
christian@rudermanknox.com
Colleen A. Snyder (SB No. 274064)
colleen@rudermanknox.com

Brian D. Mc Farlin (SB No. 259099)
brian@rudermanknox.com
Ruderman & Knox, LLP

1300 National Drive, Suite 120
Sacramento, CA 95834

Telephone: (916) 563-0100
Facsirnile: (916) 563-0114

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

 

J.C., by and through his guardian ad litem ) CASE NO: 2118-cv-02735-JAM-EFB
J.C., )
) ORDER GRANTING `PETITION FOR
) APPOINTMENT OF GUARDlAN AD
Plaintiffs, ) ' LITEM
)
vs. )
)
SAN JUAN UNIFIED SCHOOL )
DISTRICT, )
)
Defendant. )
)
Plaintift’s Petition for Appointment of Parent Jessica Coultrup as guardian ad litem to
J C' t is granted.

DATED:

/0-/2-,€0/3 %

ITED STATES DISTRICT JUDGE

 

Petition for Appointment of Guardian Ad Litem and
[Proposed Order] Granting Petition for Appointment of Guardian Ad Litem
Case No. 2:18-cv-0273 5-JAM-EFB Page 3

 

 

